Citation Nr: 0329510	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-10 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code for period from August 9, 2000, to 
February 8, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 determination by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to VA 
Chapter 30 educational assistance for the period from August 
9, 2000, to February 8, 2001.  The veteran perfected an 
appeal of this determination to the Board.

During the course of this appeal, the veteran's claims folder 
was transferred to the Waco, Texas, RO.

In May 2003, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local VA 
office.


FINDINGS OF FACT

1.  VA approved the veteran's course of study at Capitol City 
Careers from August 9, 2000, to February 8, 2001.

2.  On September 28, 2000, the veteran withdrew from the 
course of instruction at Capitol City Careers.

3.  The RO retroactively terminated payment of the veteran's 
Chapter 30 education benefits, effective August 9, 2000.

4.  The Capitol City Careers' failure, as an educational 
institution, to provide adequate resources and staff for the 
veteran's education at that facility is tantamount to a 
discontinuance of the course by that educational institution.


CONCLUSION OF LAW

The requirements for education assistance under Chapter 30, 
Title 38, United States Code, for the period from August 9, 
2000, to February 8, 2001, have been met.  38 U.S.C.A. § 3680 
(West 2002); 38 C.F.R. § 21.7020(19) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The United States Court of Appeals for Veterans Claims 
(Court), however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
involving the waiver of recovery of overpayment claims 
because the notice and duty to assist requirements are found 
in Chapter 53 rather than Chapter 51 of Title 38 of the 
United States Code rather than Chapter 51 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  It follows that because the regulation at 
issue in this matter is found in Chapter 30 rather than in 
Chapter 51, VA's duties to notify and assist contained in the 
VCAA are not applicable this claim.  Id.  In any event, in 
light of the Board's favorable determination, the veteran is 
not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



Background and Analysis

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985.  38 
U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7040.  The veteran was 
separated from active duty in September 1997 after three 
years of active duty, and under the law, he had a ten-year 
period of eligibility during which he could use his 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a) (West 2002).  

Most of the essential facts of this case are not in dispute.  
The RO received the veteran's application for VA eduction 
benefits, established his entitlement to Chapter 30 education 
benefits, and approved his enrollment at Capitol City Careers 
for a course of instruction from August 9, 2000, to February 
8, 2001.  It is also unchallenged that the veteran withdrew 
from the program on September 28, 2000.  

In this regard, in his statements and testimony, the veteran 
has essentially reported that he was unable to complete the 
approved course of study at Capitol City Careers because the 
instructors did not have the requisite background and 
experience in the travel industry; instead, he stated, his 
instructor's background was limited to hotel management.  As 
such, the veteran maintained that his instructor was not 
qualified to provide him with the promised instruction and 
guidance.  The veteran also indicated that there was 
insufficient equipment, such as a limited number of printers 
for the computers.  In addition, the veteran stated that 
despite complaining about these circumstances, school 
personnel were unable to rectify the situation.

During the hearing, the veteran testified that he had 
identified his occupational objective of running his own 
travel agency and had mapped out his educational plan by 
identifying the steps he needed to take to achieve this goal, 
which included pursuing a course that would provide him with 
the necessary skills and knowledge with which to run his own 
business.

In denying the veteran's claim of entitlement to education 
assistance, the RO concluded that because the veteran did not 
accrue any credit in the program and because it determined 
that his withdrawal was not for "acceptable" reasons, i.e., 
there were no mitigating circumstances, he was not entitled 
to educational assistance.  In reaching this finding, the RO 
stated, "Reason would indicate he should have realized the 
problems he had with the instructor before he had attended 
for approximately two months.  Therefore, he's not entitled 
to educational assistance for the period from August 9, 2000, 
through February 8, 2001, at Capitol City Careers."  Thus, 
the only issue on appeal is whether the veteran's withdrawal 
from the program of study was due to a mitigating 
circumstance that was beyond his control that prevented him 
from continuously pursuing the course of education.  See 
38 C.F.R. § 21.7020 (19).

This section provides that the term "mitigating 
circumstances" means circumstances beyond the veteran's or 
service member's control that prevents him or her from 
continuously pursuing a program of education.  VA recognizes 
the following as a representative, but not exclusive list, of 
factors VA considers to be  mitigating.  It includes:  (A) An 
illness of the veteran or service member; (B) An illness or 
death in the veteran's or service member's family; (C) An 
unavoidable change in the veteran's conditions of employment; 
(D) An unavoidable geographical transfer resulting from the  
veteran's employment; (E) Immediate family or financial 
obligations beyond the control of the veteran which require 
him or her to suspend pursuit of the program  of education to 
obtain employment; (F) Discontinuance of the course by the 
educational institution; (G) Unanticipated active duty for 
training; (H) Unanticipated difficulties in caring for the 
veteran's or eligible person's child or children.  In the 
first instance of a withdrawal after May 31, 1989, from a 
course or courses for which the veteran received educational  
assistance under title 38, U.S. Code, VA will consider that 
mitigating  circumstances exist with respect to courses 
totaling not more than six semester hours or the equivalent.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds the 
veteran a very credible witness, and one who, as a serious-
minded student, diligently tried to pursue a course of 
instruction at Capitol City Careers that would culminate in 
his attaining the skills and experience necessary to pursue 
his career objective, i.e., owning his own travel agency.  
The Board concludes, however, that Capitol City Careers, as 
an educational institution, failed to provide adequate 
resources and staff for the veteran's education at that 
facility, which the Board finds is tantamount to a 
discontinuance of the course by that educational institution.  
In light of the foregoing, and resolving all reasonable doubt 
in his favor, the Board determines that mitigating 
circumstances were present and thus he is entitled to chapter 
30 educational assistance for the period from August 9, 2000, 
to February 8, 2001.


ORDER

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the period from August 9, 2000, 
to February 8, 2001, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



